ACCEPTED
                                                                                             03-14-00585-CR
                                                                                                     4241412
                                                                                    THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        2/23/2015 6:59:59 AM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                       IN THE THIRD COURT OF APPEALS
                           FOR THE STATE OF TEXAS
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
LEVARDO CANTOS                                                         AUSTIN, TEXAS
                                                                   2/23/2015 6:59:59 AM
V.                                                               NO. 3-14-00585-CR
                                                                     JEFFREY D. KYLE
                                                                           Clerk
THE STATE OF TEXAS


                       APPELLANT’S FIRST MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Leovardo Cantos, by and through his attorney of record, Linda

Icenhauer-Ramirez, and files this his First Motion for Extension of Time to Brief and in

support thereof, would show the Court the following:

                                            I.

       That the above-styled and numbered cause is styled The State of Texas v. Levardo

Cantos, Cause Number 13-2081-K277 in the 277th Judicial District Court of Travis

County, Texas. Appellant was sentenced on August 11, 2014.

                                           II.

       Appellant was convicted of the offense of aggravated assault with serious bodily

injury and punishment was assessed at fifteen (15) years.

                                           III.

       Appellant’s motion for new trial was filed on September 10, 2014.      Notice of

appeal was filed on September 10, 2014. The reporter’s record was filed on January 15,

2015, and the clerk’s record was filed on January 15, 2015. The exhibits were filed on

January 23, 2015. The due date for the brief is Monday, February 23, 2015.
                                           IV.

       This is Appellant’s first motion for extension of time to file his brief. Appellant

respectfully requests a forty-five day extension of time to file the brief, which would

make such brief due on Thursday, April 9, 2015.

                                            V.

       The undersigned attorney has begun work on this case but has been unable to

complete the brief due to necessary work needed to be completed on several other appeal

cases and due to her busy schedule in both the district and county courts of Travis,

Williamson and Hays Counties. She is currently in the process of finishing up a brief in

the case of Robert Ritz v. State of Texas, Cause No. 03-14-00403-CR which is due

March 19, 2015. In addition she has a supplemental brief due on March 3, 2015 in the

case of In the Matter of J.M., 03-14-00027-CV. She is also working on briefs in other

cases including State of Texas v. Brian Roland Chandler, Cause No. 03-14-00547-CR,

which is due on March 13, 2015 and Troy Luther Williams v. State of Texas, Cause Nos.

03-14-00228-CR and 03-14-00229-CR. She asks that this extension be granted so that

she may effectively represent Appellant and so that justice may be done in this case.

                                                    Respectfully Submitted

                                                    /s/ Linda Icenhauer-Ramirez
                                                    LINDA ICENHAUER-RAMIREZ
                                                    Attorney at Law
                                                    1103 Nueces
                                                    Austin, Texas 78701
                                                    (512) 477-7991
                                                    FAX #: (512) 477-3580
                                                    SBN: 10382944
                                                    EMAIL: ljir@aol.com

                                                    ATTORNEY FOR APPELLANT
                         CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion was computer generated and contains 502 words,

as calculated by the word count function on my computer.

                                                   /s/ Linda Icenhauer-Ramirez
                                                   LINDA ICENHAUER-RAMIREZ




                            CERTIFICATE OF SERVICE

       I, Linda Icenhauer-Ramirez, hereby certify that a true and correct copy of the

foregoing Appellant’s First Motion for Extension of Time to Brief was served by e-file to

John Prezas of the Williamson County District Attorney's Office on this the 23rd day of

February, 2015.

                                                   /s/ Linda Icenhauer-Ramirez
                                                   LINDA ICENHAUER-RAMIREZ